Title: To Benjamin Franklin from Pierres, 25 August 1783
From: Pierres, Philippe-Denis
To: Franklin, Benjamin


          
            Monsieur,
            Paris 25 aoust 1783.
          
          M. le Duc de la Rochefoucauld m’a fait demander de votre part une Douzaine
            d’Exemplaires des Constitutions de l’amérique. Comme je pense que c’est votre Intention
            de les lui donner en papier fin, & que Ceux que j’ai fait tirer par dessus le nombre
            que j’ai imprimé pour vous sont destinés, Je vous prie de les lui faire passer
            directement.
          J’esperois, monsieur, que vous me feriez l’honneur de me donner votre jour Comme vous
            me l’aviez promis: sans doute que des raisons importantes vous en ont empêché
              jusqu’ici, mais je ne perds pas
            l’esperance, & j’attendrai avec Confiance l’honneur que vous voulez bien me
            faire.
          Je suis avec un profond respect, Monsieur, Votre très humble & très obeissant
            serviteur
          
            Pierres
            M. franklin
          
         
          Notation: Pierre 25 Aout 1783
        